 1

 2

 3

 4

 5

 6

 7                                   UNITED STATES DISTRICT COURT
 8                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    SCOTT JOHNSON,                                  Case No. 2:14-cv-02052-KJM-DB
11                      Plaintiff,
12           v.                                       ORDER
13    MIKE PATEL,
14                      Defendant.
15

16                 The court ORDERS plaintiff to show cause within seven (7) days why he should

17   not be sanctioned $250 for having taken no action to advance this case following his December

18   28, 2018 status report indicating he would move to strike defendant’s answer and move for entry

19   of default judgment in “the first week of January 2019.” See ECF No. 59.

20                 IT IS SO ORDERED.

21   DATED: February 4, 2019.

22

23                                                UNITED STATES DISTRICT JUDGE
24

25

26

27

28
                                                     1
